The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1, 3, 4, 6-10, 12, 13 and 15-19 have been examined.Claims 1, 3, 4, 6-10, 12, 13 and 15-19 have been rejected.

Response to Arguments
The arguments submitted March 10, 2022 have been fully considered but are not persuasive.  Applicant has made various amendments to overcome indefiniteness rejections.  The 112 rejection based on "parity of checksum" being undefined have neither been argued nor obviated by clarifying amendment.  That issue persists.  Some additional issues in dependent claims either persist or are newly found.


Novel Subject Matter
The claims recite novel subject matter while being rejected as indefinite.  The novel subject matter is as recited in the office action filed December 10, 2021.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1, 3, 4, 6-10, 12, 13 and 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 3 recites the term "parity of checksum". This term is found in other lines of claim 1 and in most of the other claims. This term is not well known in the art.  This term is used extensively in the specification but is not clearly defined. 
	Both a parity and checksum are individually well known in the art. A parity of a checksum has been capitalized and appears to be labeling a specific function (paragraph 4 of the specification). While Applicant may be their own lexicographer, any new terms or terms with new definitions must be clearly defined in the specification (see MPEP 2111.01). In this case, while the specification says many things about Parity of Checksums (paragraphs 4, 26, 28 and others, describe POC properties and characteristics; while paragraphs 25, 31 and others describe calculating POCs) no clear definition has been provided that can guide the interpretation of this term in the claims.

Claim 6 lines 10-11 recite "the second parity of checksum pair before failure."  This limitation lacks antecedent basis.  While the claims recite "second parity of checksum pair" there is no earlier statement that the second POC is "before failure."  Applicant may consider adding "wherein the second POC is before failure" earlier in the claim.

Claim 8 lines 7-8 recite limitations "the row parity disks" and "the diagonal parity disks".  These limitations lack antecedent basis.

Claims 10 and 19 are rejected for the same reason as claim 1, above.

Claim 13 line 1 recites the limitation "the first diagonal parity of checksum".  This limitation lacks antecedent basis.

Claim 17 line 7-8 recite the limitations "the row parity disks" and "the diagonal parity disks".  These limitations lack antecedent basis.

Claim 18 line 7 recites the limitation "the third parity of checksum pair".  This limitation lacks antecedent basis as the earlier recitation of "third parity of checksum" does not include the word "pair".

Claim 18 line 11 recites the limitation "the second parity of checksum pair".  This limitation lacks antecedent basis as the earlier recitation of "second parity of checksum" does not include the word "pair".




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bono teaches a RAID storage system that utilizes an initial data written to storage extents to perform a spare disk rebuild operation while only reading a subset of the other disk storage.  Satoyama teaches a storage system which utilizes a comparison between old and new parity blocks to determine data block error identification processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114